DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed on August 1, 2018 are acceptable subject to correction of the informalities indicated below. In order to avoid abandonment of this application, correction is required in reply to the Office action. The correction will not be held in abeyance.
The drawings are objected to because the unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels.
The drawings are objected to under 35 CFR 1.83 because the numerals associated with the boxes are not indicative as to what said symbol represents.
Applicant is required to label in words the function of said rectangles, such that a reader would be appraised of their function without having to read the entire specification in order to figure it out. Examples of clearly labeled block diagrams may be found in the following US PGPubs: 2016/0076461, 2015/0330869, 2015/0251766, 2015/0128597.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next
Office action. 
In Figure 1, there are multiple elements labeled “100” and “40” respectively. Applicant is required to review the entire set of drawings for accuracy – not necessarily limited to the two numerals cited above, and submit corrections – as appropriate.
The objections to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher 2015/0315969 in view of Dooley 2002/0083987.
Regarding claim 1, Fisher teaches:
A fluid manifold assembly (manifold 24 and all items in fig. 3 leading to combustion inlet region 27, [0017]), the fluid manifold assembly comprising: a first walled conduit (main fuel line path 26, fig. 3, [0017]) defining a first fluid passage therewithin, wherein a flow of fluid defining a first frequency is 
a second walled conduit (secondary fuel line path 32, fig. 3) comprising a pair or more of first portions (portion 1: portion of secondary fuel line 32 between 35 and the bottom of the vertical section, and portion 2: from inlet 37 to main outlet 40, both marked in green and labeled as 1 and 2 in the figure below) each coupled to the first walled conduit (first portions are coupled to main fuel line path 26 at main inlet 35 and main outlet 40), fig. 3) and a second portion (marked in red and labeled as 3 in the figure below) coupled to the pair or more of first portions (1, 2 and 3 in the figure below are connected),

    PNG
    media_image1.png
    563
    1038
    media_image1.png
    Greyscale

wherein the second walled conduit defines a second fluid passage through the first portion and the second portion (fuel 22 is shown flowing from main fuel line path 26 through secondary fuel line path 32 in fig. 3) in fluid communication with the first fluid passage (secondary fuel line 32 is 
However, Fisher is silent about the flow in the second fluid passage being 180 degrees out of phase from the first frequency. 
Dooley teaches a fluid transport system where the length of a conduit (conduit 100, Dooley fig. 5, [0025]) is chosen based on the wavelength of the resonant frequency affecting the fluid system [0025]. Dooley further teaches that “by choosing the length of conduit 100 to be about an odd integer multiple of a quarter wavelength, the reflected wave, by the time it arrives at interface (1), is about 180 degrees (                        
                            π
                             
                        
                    radians) out of phase with any pressure wave emanating from HMU 16. Advantageously this is also true for waves originating at the manifold 18, in that they will be reflected back to the manifold 180 degrees out of phase with the original wave” [0033].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine Fisher’s fluid manifold assembly with Dooley’s teachings regarding the selection of conduit length, in order to ensure the flow of fluid is permitted through the second fluid passage at a second frequency approximately 180 degrees out of phase from the first frequency, as taught by Dooley and discussed above.
Regarding claim 2
The fluid manifold assembly of claim 1, wherein each of the first portions defines a length (analogous to length of conduit 100, Dooley fig. 5, [0025]) providing the second frequency approximately 180 degrees out of phase from the first frequency (as discussed above for claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present applications to set the length of the second passageway to provide the second frequency out of phase by about 180-degrees for the same reasons as discussed in the rejection of claim 1.
Regarding claim 3, Fisher in view of Dooley teaches the invention as discussed above for claim 1. Fisher further teaches:
The fluid manifold assembly of claim 1, wherein the first portions comprise an upstream first portion (portion of conduit 32 marked as 1, in green, in the figure above as discussed for claim 1) and a downstream first portion (portion of conduit 32 marked as 2, in green, in the figure above as discussed for claim 1) each coupled to the first walled conduit (as discussed for claim 1), wherein the upstream first portion receives the flow of fluid into the second fluid passage and the downstream first portion provides the flow of fluid from the second fluid passage to the first fluid passage (as discussed for claim 1).
Regarding claim 4, Fisher in view of Dooley teaches the invention as discussed above for claim 1. Fisher further teaches:
The fluid manifold assembly of claim 1, further comprising: an actuator (piston 52, fig. 3, [0020]) coupled to the second walled conduit, wherein the actuator adjusts a length of the second walled conduit (length of second walled conduit 
Regarding claim 5, Fisher in view of Dooley teaches the invention as discussed above for claim 4. Fisher further teaches:
The fluid manifold assembly of claim 4, wherein the actuator adjusts the length of the second walled conduit at the first portions (piston 52 adjusts the length of the second walled conduit by adjusting the length of the first portion labeled as 2 and highlighted in green in the figure above under claim 1).
Regarding claim 6, Fisher in view of Dooley teaches the invention as discussed above for claim 4. Fisher further teaches:
The fluid manifold assembly of claim 4, wherein the actuator is configured in fluid communication with the first fluid passage (fluid flows from the first passage down the first portion labeled as 1 in the figure above under claim 1, through the second portion, labeled as 3 in red above, and reaches piston 52) to receive a control signal defining a fluid parameter of a fluid through the first walled conduit (the operation of piston 52 is described by Fisher: “The pressure of the fuel 22 entering the fluid chamber 36 through the inlet 37 of the fluid chamber 36 is configured to interact with, and manipulate, an obstruction mechanism 50 disposed at least partially within the fluid chamber 36. The obstruction mechanism 50 includes a piston 52 that is located within 
Regarding claim 8, Fisher in view of Dooley teaches the invention as discussed above for claim 1. Fisher further teaches:
The fluid manifold assembly of claim 1, wherein the second walled conduit defines a broadly defined parametric oscillator (“an electromagnet is included and is configured to cycle between an energized condition and a non-energized condition in response to programmed time or fluid pressure of the fuel 22 at a location within the secondary fuel line path 32. This is done in a cyclical manner, as described above in relation to the previously described embodiments. It is to be appreciated that the cycling of the electromagnet may be entirely based on a time response oscillation frequency or entirely based on a fluid pressure detection of the fuel 22” [0024]. Therefore Fisher teaches that oscillations within the system can be driven by the parameters described above).
Regarding claim 9, Fisher in view of Dooley teaches the invention as discussed above for claim 1. Fisher further teaches:
The fluid manifold assembly of claim 1, wherein the fluid (fuel for a gas turbine engine [0001]) is a liquid or gaseous fuel in fluid communication with a fuel nozzle (fuel injection nozzle [0017]).
Regarding claim 10
The fluid manifold assembly of claim 1, wherein the fluid is an oil or oil- based solution (Fuel for a gas turbine engine is derived from Oil).
Regarding the claimed fluid in fluid communication with a lubricant system: The presence of a fluid is not explicitly disclosed in claim 1, it is only disclosed that the flow of fluid is permitted through the passages. Fluids are not positively recited in the claim and the lubricant system is tied to the fluid, not the manifold (i.e. it is the fluid itself that has to be in fluid communication with the lubricant system, and the lubricant system is positively recited – however, if fluid isn't present, there can be no fluid communication).
Furthermore, Fisher in view of Dooley’s fluid manifold is capable of being connected to lubricant system.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fisher in view of Dooley, and further in view of Ryon 2019/0120141.
Regarding claim 7, Fisher in view of Dooley teaches the invention as discussed above for claim 1. However, Fisher in view of Dooley does not teach the second walled conduit defining a helical arrangement.
Ryon teaches coiled fuel conduits (126, Ryon fig. 3). Ryon further teaches that “a coiled tube 126 (shown in FIG. 2), which provides a flexible, fluid carrying structure capable of tolerating relatively large thermal gradients without fracturing due to the ability of coiled tube 126 to lengthen between a nominal longitudinal length and thermally distorted longitudinal length in response to heating“ [0024].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine Fisher in view of Dooley’s fluid manifold assembly with Ryon’s coiled tube to allow the second walled conduit to define a helical 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO TOSHIHARU IGUE whose telephone number is (303)297-4389.  The examiner can normally be reached on Monday-Friday 7:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached at 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ROBERTO TOSHIHARU IGUE/Examiner, Art Unit 3741                      

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741